Citation Nr: 1533468	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-01 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for degenerative joint disease (DJD), not otherwise specified (NOS).

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The Veteran had active duty service from January 1970 April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran had also initiated an appeal of a denial of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  An interim June 2013 rating decision granted service connection for PTSD.  Consequently, that matter is not before the Board.  The Veteran requested a Travel Board hearing in his December 2010 substantive appeal, but withdrew the request in September 2011.


FINDINGS OF FACT

1. DJD, NOS, was not manifested during service or within one year of service; the preponderance of the evidence is against a finding that the Veteran's current DJD, NOS, is related to an event, injury, or disease in service.

2. Right knee DJD was not manifested during service or within one year of service; the preponderance of the evidence is against a finding that the Veteran's current right knee DJD is related to an event, injury, or disease in service.

3. Left knee degenerative DJD was not manifested during service or within one year of service; the preponderance of the evidence is against a finding that the Veteran's current left knee DJD is related to an event, injury, or disease in service.

4. A low back disability, including stenosis and arthritis, was not manifested during service or within one year of service; the preponderance of the evidence is against a finding that the Veteran's current low back disability is related to an event, injury, or disease in service.

CONCLUSIONS OF LAW

1.  Service connection for DJD, NOS, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2. Service connection for right knee DJD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3. Service connection for left knee DJD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4. Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements have been met.  A January 2010 letter notified the Veteran of the information needed to substantiate and complete his claims of service connection for musculoskeletal disabilities, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  The Veteran has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding the duty to assist, the Veteran's service treatment records (STRs) and post-service treatment records have been secured.  He has not identified any additional records that could be used to support his claim. 

The Veteran was not afforded a VA examination for the claims on appeal.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's claims for service connection, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes an examination and opinion with respect to the Veteran's claims for service connection for musculoskeletal disabilities is not needed because the only evidence indicating such disabilities are related to service is his own general, conclusory lay statements.  He asserts his musculoskeletal disabilities are related to herbicide exposure in Vietnam.  However, there is no medical evidence of record regarding a nexus between the Veteran's musculoskeletal disabilities and service, including his presumed exposure to herbicides therein.  He has also not alleged a continuity of symptomatology since service.  As there is no indication of some causal connection by competent lay or medical evidence, an examination is not warranted.  See McLendon, supra.  

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent [to include Agent Orange], unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  With regard to disabilities a veteran attributes to exposure to Agent Orange, the law provides that service connection may be presumed for certain diseases enumerated by statute and regulations that become manifest within a particular period, if any such period is prescribed.

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's service personnel records show he served in Vietnam and received the Air Medal.  His service treatment records (STRs) are silent for any complaints, findings, treatment, or diagnosis relating to any leg, back, or joint disabilities, except for when he was treated for a laceration of the chin and soreness in his jaw in September 1971.  On January 1971, December 1971, and April 1972 medical examinations, his lower extremities, spine, and other musculoskeletal body parts were clinically evaluated as normal.  In a December 1971 report of medical history, he indicated he had not experienced arthritis, a bone or joint deformity, back trouble of any kind, or a tricked or locked knee.  

The Veteran's private treatment records show he has been diagnosed with right knee DJD, left knee DJD, and lumbar spine degenerative changes and stenosis.  A November 1991 orthopedic note indicates he reported he had been bothered by knee pain for one and a half years.  X-rays showed early degenerative arthritis.  A September 1992 note indicates he reported being bothered by back pain for two years.  An X-ray of the lumbar spine was normal.  An August 1995 surgery note indicates he had documented lumbosacral DDD.  A January 2004 MRI report notes degenerative disc changes and spondylolisthesis secondary to facet arthrosis, and stenosis.   In a May 2010 treatment note, his treating physician noted he had terrible arthritis and diagnosed degenerative joint disease.  The affected joints were not specified.  Current disabilities are therefore established.  With regard to the DJD, NOS, the Board notes that the Veteran has not alleged degenerative joint disease of any specific joint other than his knees and back is related to service.  Regardless, the Board's analysis will cover whether any degenerative joint disease is related to service. 

In his November 2009 claim for service connection, the Veteran asserted his musculoskeletal disabilities were caused by exposure to Agent Orange.  In a February 2010 statement, he noted he believed his degenerative bone disease and lumbar stenosis were associated with his exposure to dioxin, including Agent Orange and pesticides, in Vietnam.  He also reported he was involved in three helicopter crashes in January and February, 1971, two of which were caused by enemy fire.  He did not appear to be specifically alleging that his degenerative joint problems are due to these crashes, but rather was providing additional details for his then pending PTSD claim.

It is not in dispute that the Veteran served in Vietnam (from September 1970 to April 1972), and is entitled to a presumption that he was exposed to herbicides therein.  The regulations, however, do not provide presumptive service connection for musculoskeletal disabilities, including arthritis, based on exposure to Agent Orange.  38 C.F.R. §§ 3.307, 3.309.  The VA Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  Accordingly, presumptive service connection for musculoskeletal disabilities, including arthritis, based on exposure to Agent Orange is not warranted.  

The competent evidence does not show, and the Veteran does not assert, that his claimed musculoskeletal disabilities manifested to a compensable degree in service or in the first post-service year.  As noted above, X-rays of the back were normal in 1992, approximately 20 years after service.  Entitlement to service connection for arthritis on a presumptive basis for chronic disease under 38 C.F.R. § 3.309(a) is, therefore, not warranted.  

Further, the Veteran has not specifically alleged continuity of symptomatology with respect to arthritis of his back and knees, and evidence does not otherwise show continuity of symptomatology.  To the extent that the Veteran's statements can be interpreted to reflect an allegation of continuity of symptoms of arthritis since service, the Board finds such an allegation not credible.  As outlined above, the evidence shows that the Veteran, in December 1971-approximately three months before his separation from service- specifically denied experiencing arthritis, a bone or joint deformity, back trouble of any kind, or a tricked or locked knee.  Also, 1992 X-rays of the back were normal.  This evidence is wholly inconsistent with any allegation that arthritic symptoms have been present since service.  Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

Notwithstanding, the Board will still consider whether the Veteran is entitled to service connection for his claimed musculoskeletal disabilities on a direct basis.  The Board finds that the evidence of record does not support a finding of service connection for DJD, NOS, right knee DJD, left knee DJD or a low back disability.  The Veteran has not submitted any medical or scientific evidence that shows that exposure to Agent Orange actually caused his musculoskeletal disabilities.  Also, even if the Board applies the relaxed evidentiary standards of 38 U.S.C.A. § 1154(b) and accepts his statement that he was in two helicopter crashes caused by enemy fire between January and February 1971, he did not report sustaining any musculoskeletal injuries as a result those crashes and the presumption of credibility does not apply to any implied general assertion that he sustained musculoskeletal disabilities in service.  Notably, he indicated he had not experienced arthritis, a bone or joint deformity, back trouble of any kind, or a tricked or locked knee in a December 1971 report of medical history.  On April 1972 separation examination, his lower extremities, spine, and other musculoskeletal body parts were clinically evaluated as normal.  Additionally, 38 U.S.C.A. § 1154(b) does not create a presumption of service connection, but serves only to reduce the evidence burden as to incurrence or aggravation of disease or injury in service; it does not apply to the further elements of a service connection claim, i.e., current disability and nexus (both of which are medical questions).  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  He has not submitted a competent medical statement relating his currently manifest musculoskeletal disabilities to his military service.  The Board has considered the Veteran's statements attributing his musculoskeletal disabilities to service, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion on the etiology of his musculoskeletal disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  In the absence of any persuasive and probative evidence that the Veteran's current musculoskeletal disabilities are etiologically related to active service, service connection is not warranted and the claim must be denied.  

As discussed above, without an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain any further opinion on the matter.  To the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claims based on direct and presumptive theories of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for DJD, NOS, is denied.

Entitlement to service connection for a right knee disability is denied.  

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a low back disability is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


